Lauren Saks a/k/a Gloria
                                                                         Lauren /s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     January 30, 2014

                                   No. 04-13-00875-CV

               Sandra SAKS, Lee Nick McFadin and Margaret Landen Saks,
                                     Appellants

                                            v.

                      Lauren SAKS a/k/a Gloria Lauren Nicole Saks,
                                       Appellee

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2011-PC-3466
                    Honorable Polly Jackson Spencer, Judge Presiding


                                      ORDER
      The District Clerk’s Notification of Late Clerk’s Record is MOOT.



                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court